             Case 2:20-cv-01480-MJP Document 36 Filed 11/14/20 Page 1 of 1




                                                                  The Honorable Marsha J. Pechman

                              UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE


    RIVKA (“REBECCA”) SPIVAK,           )
                                        )               No. 2:20-cv-01480-MJP
                      Plaintiff,        )
      v.                                )
                                        )               NOTICE OF VOLUNTARY DISMISSAL
    ALPHABET, INC., et al.,             )               OF COUNTERCLAIMS
                                        )
                      Defendants.       )
    ____________________________________)


1          Shawn Bayern (“Counterclaimant”) submits this notice of the voluntary dismissal of his
2   counterclaims against Rivka Spivak under Fed. R. Civ. P. 41(c) and 41(a)(1)(A)(i).
3          In the interest of judicial economy, Counterclaimant observes that the Court’s recent
4   order (Dkt. #34) mooted most of Spivak’s motions in Dkt. #21, and this dismissal moots the
5   remainder of those motions and terminates entirely Counterclaimant’s involvement in this action.

                                         Respectfully submitted on November 14, 2020,

                                                        s/Shawn Jason Bayern (pro se)

                                                        Shawn Jason Bayern
                                                        494 Frank Shaw Road
                                                        Tallahassee, FL 32312

                                                        Telephone:     516-510-3798
                                                        Email:         bayern@gmail.com
    NOTICE OF VOLUNTARY DISMISSAL - 1
